Citation Nr: 1046203	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  08-06 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for right ear infections.

2.  Entitlement to service connection for left ear infections.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1952 to 
September 1954.  Service in Korea and award of the Combat 
Infantry Badge is evidenced in the record.

In an unappealed August 1971 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for right 
ear infections.

This matter comes before Board of Veterans' Appeals (the Board) 
on appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which, among other things, denied the Veteran's claim to reopen a 
claim for service connection for right ear infections and for 
service connection for left ear infections.  The Veteran 
disagreed and perfected an appeal.  In October 2009, the Veteran 
and his representative presented testimony at a video conference 
hearing before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing has been associated with the Veteran's 
VA claims folder.  In a January 2010 decision, the Board remanded 
the Veteran's claim for further development.


FINDINGS OF FACT

1.  An unappealed August 1971 rating decision denied the 
Veteran's claim for entitlement to service connection for right 
ear infections.

2.  Evidence received since the August 1971 rating decision does 
not raise a reasonable possibility of substantiating the claim of 
entitlement to service connection for right ear infections.

3.  A preponderance of the competent evidence of record supports 
a conclusion that the Veteran has no chronic left ear infection 
that was related to his active duty service.


CONCLUSIONS OF LAW

1.  The August 1971 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  Since the August 1971 rating decision, new and material 
evidence has not been received, and the claim of entitlement to 
service connection for right ear infections is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  Entitlement to service connection for left ear infections is 
not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has had chronic bilateral ear 
infections that began during his active duty service and have 
persisted since.  He seeks service connection for both ears.  The 
Board will first address preliminary matters and then render a 
decision on the issues on appeal.

As noted, the Veteran's claim for right ear infections was 
initially denied in an August 1971 rating decision.  The Veteran 
did not appeal that decision.  As such, the issue before the 
Board is whether the record includes new and material evidence 
sufficient to reopen the claim.  The Board observes that the RO 
adjudicated the claim without first determining whether there was 
new and material evidence submitted.  Notwithstanding the RO's 
reopening of this claim, the question of whether new and material 
evidence has been received is one that must be addressed by the 
Board. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
[before considering a previously adjudicated claim, the Board 
must determine that new and material evidence was presented or 
secured for the claim, making RO determination in that regard 
irrelevant.]; see also Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001) [the Board has a jurisdictional responsibility 
to consider whether it was proper for the RO to reopen a 
previously denied claim].

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.

As noted above, the Board remanded the Veteran's claims in a 
January 2010 decision.  Specifically, the Board ordered VBA to 
provide the Veteran with written notice pursuant to the Court's 
holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In an April 
2010 written notice sent to the Veteran, VBA informed him that 
his claim for service connection for right ear infections had 
been denied and the rating decision was final.  He was informed 
that he needed to provide evidence that he had right ear 
infections during service or chronic infections since service.  
He was further informed of what the term new and material 
evidence meant.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied 
with the Board's remand order").  The Board finds that VBA 
substantially complied with the Board's January 2010 order.



Duties To Notify And To Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Veteran was notified in letters dated February 2007 and April 
2010 of the evidence required to substantiate a claim for service 
connection.  In addition, the Veteran was informed in both 
letters of how VA determines a disability rating and an effective 
date for a claimed disability.  The Veteran was informed of the 
steps VA would take to assist him in developing his claim, 
including providing him with a medical examination and obtaining 
pertinent records from VA, military and other federal and state 
agencies, and from private medical or employment providers.

As noted above, the claim for service connection for chronic 
right ear infections is a new and material evidence claim.  In 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court specifically 
addressed VA 's notice requirements in the context of a veteran's 
request to reopen a previously and finally denied claim.  The 
Court found that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
provide notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were not found in the previous denial.  
As discussed in the section above, the Veteran was informed of 
what evidence was needed to establish new and material evidence 
in the April 2010 letter; specifically, the Veteran was informed 
that the new and material evidence must pertain to demonstrating 
that he incurred chronic right ear infections during service.  
The notice also informed him of the meaning of the terms "new" 
and "material," and was informed of the basis for the prior 
denial for service connection.  The Board observes that the RO 
essentially used language that substantially follows the 
regulatory language of 38 C.F.R. § 3.156, set forth below.   In 
sum, the Board finds that VA satisfied its notice requirements 
under Kent.

The record shows that VBA obtained service treatment records, VA 
treatment records and private medical records that were 
identified by the Veteran.  The record shows that the Veteran has 
not received a VA medical examination regarding his chronic ear 
infections.  With regard to the new and material evidence claim, 
the Board observes that the Court has held that VA's duty to 
assist by providing a medical examination or opinion does not 
apply to new and material evidence claims.  See Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 
(Fed. Cir. 2003) and Woehlaert v. Nicholson, 21 Vet.App. 456, 
463-64 (2007). 

With regard to the claim for left ear infections, the Board notes 
that under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA 
must provide a VA medical examination in service connection 
claims when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  As is more thoroughly discussed below, the evidence 
in this case does not show that the Veteran had a current 
disability during the pendency of the claim and does not show 
that the Veteran had ear infections during service or a chronic 
condition since service.  Thus, the criteria of McLendon have not 
been met and VA is thus not obligated to provide the Veteran with 
a medical examination regarding his claimed chronic left ear 
infections.

The Veteran has been represented by a service representative and 
has been informed by the RO of the law and regulations that apply 
to his claims.  As indicated above, the Veteran presented 
testimony at a video hearing before the undersigned in October 
2009.

For those reasons, the Board finds that VBA satisfied the duties 
to assist and notify the Veteran, and that all due process has 
been provided.  The Board will proceed to a decision on the claim 
on appeal.

Whether new and material evidence has been submitted which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for right ear 
infections.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d) (2010).

In order to establish service connection or service-connected 
aggravation for a present disability, the evidence must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there must 
be evidence of a chronic disability resulting from that injury. 
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. See 38 C.F.R. § 3.303(b) (2010).

Finality/new and material evidence

Unappealed RO rating decisions are final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. 
§ 5108, a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to that 
claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Analysis

The Veteran testified that he suffered ear pain during service 
and started having ear infections shortly after he left active 
duty.  See hearing transcript at page 5.  He testified that the 
doctors who provided medical treatment for his ears have long 
since passed on and records for the treatment he received form 
them are not available.  See hearing transcript at page 6.  The 
Veteran testified that his ear infections occurred regularly 
about 4 times a year and were treated with antibiotics.  See 
hearing transcript at page 7. 

As noted, the Veteran's claim for entitlement to service 
connection for right ear infections has been denied in an August 
1971 rating decision.  That decision was not appealed.  Thus, the 
Board finds that the August 1971 rating decision is final.

In assessing whether new and material evidence has been submitted 
sufficient to warrant reopening the claim, the Board will 
determine what evidence was of record at the time of the August 
1971 rating decision and what evidence has  been submitted since.

"Old evidence"

At the time of the August 1971 rating decision, the record 
included the Veteran's service treatment records, including a 13 
September 1954 separation physical, none of which indicated any 
concern or complaint of ear pain or ear infections during active 
duty.  A March 1964 treatment record from Dr. R.G., M.D., showed 
that the Veteran was hospitalized for a respiratory infection 
diagnosed as pneumonia; there was nothing regarding any ear 
infection.  A May 1971 VA treatment note stated that the Veteran 
had right ear swelling with drainage, and irritation in the left 
ear.  The 1971 physician diagnosed right eczematiod otitis 
externa.

The August 1971 rating decision

The August 1971 rating decision noted the Veteran's service 
treatment records were silent for ear problems and denied the 
claim for lack of evidence of in-service incurrence of the 
disorder.  In terms of the Shedden elements stated above, the RO 
denied the claim for lack of evidence to support element (2).

Evidence submitted since August 1971

The newly submitted evidence includes a May 1975 VA treatment 
note showing "chronic otitis externa," but indicates the 
condition was not treated.  An April 1986 claim by the Veteran 
was for a rash, but nothing was said about a chronic ear 
condition.  In December 1992, the Veteran submitted a claim for 
an eye condition, but said nothing about chronic ear problems.  
In February 1994, the Veteran sought non-service-connected 
pension, but did not raise a claim regarding a chronic ear 
infection.  In VA treatment notes dated April 1994, December 
2006, May, August and October  2007, and January, April and June 
2008, the Veteran's ears were noted to be clear, within normal 
limits or negative for abnormalities.

The record also includes the Veteran's statements and testimony 
to the effect that he has had chronic infections throughout the 
period between shortly after his release from active duty and the 
pendency of his claim.

Discussion

As noted above, in order to reopen the Veteran's claim for 
entitlement to service connection for right ear infections, the 
record must include new and material evidence that the Veteran 
had chronic right ear infections during service or a chronic 
condition since service.  The only clinical evidence of any 
infection was the May 1971 infection that was considered by the 
August 1971 rating decision, and the May 1975 indication that the 
Veteran had untreated "chronic otitis externa."  There is no 
other clinical evidence of record of an actual ear condition and 
no new evidence of a chronic ear disorder since service.  The 
Veteran's statements to the effect that he had chronic ear 
infections since service are essentially repetitive of those made 
in support of his 1971 claim and are, therefore, not new 
evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).   

In sum, after review of the entire record, the Board finds that 
there is not new and material evidence that has been received 
sufficient to reopen the claim for entitlement to service 
connection for a chronic right ear infection.  For those reasons, 
the Board finds that the Veteran's claim is not reopened and 
remains denied.

Entitlement to service connection for left ear infections.

The law and regulations for service connection in general is 
stated above and will not be repeated here.

Analysis

The Veteran contends that he has had left ear infections since he 
left service.  As noted above, in order to establish service 
connection or service-connected aggravation for a present 
disability, the evidence must show: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004).  The Board will address each element in turn.  

With regard to element (1), the Board notes that the Veteran's 
claim was received by VA in January 2007.  In a May 2007 VA 
hearing examination, the Veteran's ears were described to be 
"clear."  In an August 2007 emergency room note, the Veteran 
did not complain about ear pain and nothing regarding ears was 
noted.  In an October 2007 VA primary care note, the Veteran's 
ears were noted to be "negative for abnormalities."  In January 
and April 2008 treatment notes, the Veteran's ears were described 
to be negative for abnormalities.  A June 2008 external ear 
examination by a VA audiologist reported that the Veteran's ears 
were "within normal limits."

In sum, there is no medical evidence of any chronic left ear 
infection during the pendency of the Veteran's claim.  In order 
to be considered for service connection, a claimant must first 
have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability. See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) [service 
connection may not be granted unless a current disability 
exists].  A "current disability" means a disability shown by 
competent medical evidence to exist. See Chelte v. Brown, 10 Vet. 
App. 268 (1997).  Here, there is no such evidence.

The Veteran has stated that he has had "4" ear infections per 
year since service and that the infections have been treated with 
antibiotics.  The Board observes that the Veteran is competent to 
describe the pain and other symptoms of his ear problem, but he 
is not competent to testify about the diagnosis of the condition; 
there is nothing in the record to show that the Veteran is 
competent to render such a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].  Nor is the Veteran's testimony that a physician 
told him his ear condition was a chronic infection disorder of 
any probative value.  The Veteran's account of what health care 
providers purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence. See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Moreover, the 
Veteran's statements are simply not supported by the medical 
evidence of record; that evidence shows the Veteran's ears were 
normal during the pendency of the Veteran's claim.  The evidence 
that the Veteran's ears were normal during the pendency of the 
claim is negative evidence that weighs against the Veteran's 
claim. See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
Forshey, 1335, 1358 (Fed. Cir. 2002) (en banc).

For those reasons, the Board finds that a preponderance of the 
evidence is against a finding that element (1), evidence of a 
current disability, is satisfied.

For the sake of completeness, the Board will briefly address the 
remaining two elements. See Luallen v. Brown, 8 Vet. App. 92, 95-
6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) 
[the Board has the fundamental authority to decide a claim in the 
alternative].

The Board has reviewed the Veteran's service treatment records 
and has determined that they do not indicate that the Veteran was 
ever treated, diagnosed with or complained about any ear pain or 
other chronic ear problem.  

As stated above, the proof of an in-service injury is not enough; 
there must be evidence of a chronic disability resulting from 
that injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. See 38 C.F.R. § 
3.303(b) (2010).

Regarding chronicity of an ear condition since service, the first 
evidence of any such left ear problem was the May 1971 VA 
treatment note that says that the Veteran had right ear 
eczematoid otitis externa and that he began having irritation in 
the left ear.  There was, however, no diagnosis provided for any 
left ear condition at that time.  Nor is there any other medical 
record showing any left ear treatment or complaints of left ear 
problems.  As above, the lack of such evidence is negative 
evidence weighing against the Veteran's claim.  

In addition, the Court has held that contemporaneous evidence has 
greater probative value than history as reported by the claimant. 
See Curry v. Brown, 7 Vet. App. 59, 68 (1994). The Court has also 
held that the Board may consider whether the veteran's personal 
interest may affect the credibility of testimony. See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).  Here, the 
contemporaneous evidence is silent and does not support the 
Veteran's contentions made in support of a claim for monetary 
benefits.  The Board finds that the Veteran's statements are 
outweighed by the negative evidence against his claim of a 
chronic condition.

For those reasons, the Board finds that element (2) is not 
satisfied.

With regard to element (3), the Board only notes that there is no 
in-service incurrence of left ear problems and no evidence of any 
chronicity of a left ear problem that a medical examiner could 
relate to a non-existent current condition.

For those reasons, the Board finds that the Veteran's claim for 
entitlement to service connection for a chronic left ear 
infection disorder is not warranted.


ORDER

New and material evidence having not been received, and the claim 
of entitlement to service connection for right ear infections is 
not reopened and remains denied.  

Entitlement to service connection for left ear infections is 
denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


